May I first congratulate you, Sir, on your 
election to the presidency of the thirty-seventh 
session. On this occasion it is a great pleasure 
for me to recall here that Turkey and Hungary 
have traditionally maintained friendly relations. 
As a colleague of yours for many years I have had 
the opportunity to appreciate your remarkable 
diplomatic skills, and I am confident that your 
guidance will enable us to channel our 
deliberations and work towards constructive ends. 
I wish to pay a tribute to your predecessor, Mr. 
Ismat Kittani, who presided with diligence over 
the work of the Assembly during the past year 
under difficult and strenuous conditions. I wish 
also to reiterate our confidence in the 
Secretary- General, Mr. Perez de Cuellar. His 
fortitude and his balanced, realistic approach to 
the problems besetting the world are a great 
asset to the United Nations as a whole.
2.	The deterioration of the international 
situation has continued throughout the past year. 
East-West relations remain strained because of 
the infringement of the principles of the 
Helsinki Final Act,' and this hampers progress in 
arms control and in disarmament discussions so 
vital for peace and security in the world. The 
armaments race continues unabated. The world 
economy is going through its worst crisis since 
the Second World War. Against this background we 
are witnessing a greater tendency to resort to 
force and violence and a multiplication of 
conflicts and con¬frontations.
3.	The thirty-seventh session is being held 
at a moment when we are all under the spell of 
the momentous events which have taken place in 
the Middle East during recent months. The whole 
world is stunned by the massacre of innocent men, 
women and children in the refugee camps of west 
Beirut. That outrage against humanity has 
compounded the tragedy unfolding in Lebanon since 
the Israelis invaded that country in early June.
4.	The responsibility of Israel in the mass 
killings at the Sabra and Shatila camps is 
irrefutable. Israel has shown that it is not 
encumbered by any moral scruples in the pursuit 
of its political ambitions in the Middle East. It 
should be clear to everybody that there can be no 
peace and security in the Middle East unless 
Israel is deterred effectively from its 
intransigence, its propens ity instantly to 
resort to force and violence, its utter disregard 
for the interests of other countries in the area, 
its frightening contempt for human values and its 
defiance of the principles of the Charter of the 
United Nations and the resolutions of the General 
Assembly and the Security Council.
5.	The aggression against Lebanon, the 
ruthless Israeli actions, the staggering human 
losses and the suffering and material damage 
inflicted upon the Lebanese and Palestinian 
peoples have been followed with abhorrence and 
revulsion by Turkish public opinion. We reiterate 
our condemnation of Israeli policies and actions. 
At the same time, we wish to make clear here that 
we view with mounting concern the dangerous 
implications of Israeli policies for the security 
of the Middle East as a whole, in which we have a 
vital stake.
6.	The future course of events in Lebanon 
will be crucial for the entire area. Lebanon 
should be able to live as an independent and 
sovereign country and preserve its territorial 
integrity and unity. It should be under the 
influence of no other country of the region. We 
hope that, despite the convulsions it has 
suffered, the people of Lebanon will be able to 
achieve national reconciliation. Obviously, the 
withdrawal of foreign forces from Lebanon is of 
paramount necessity and every effort should be 
exerted to prevent dilatory tactics by Israel.
7.	The horror in Lebanon has heightened 
awareness of the fact that the Palestinian 
question is at the core of the Middle East 
conflict. There is greater sense of urgency in 
the efforts undertaken with a view to achieving a 
comprehensive, durable and just solu¬tion of the 
Middle East problem. We have in particular 
welcomed the recent initiative of the United 
States and the very constructive approach evolved 
by the Arab countries at the Twelfth Arab Summit 
Conference, which was held in September in Fez. 
The United States proposals contain elements 
which could con¬tribute significantly to the 
elaboration of a framework for future 
negotiations among the parties concerned. The 
proposals of the Arab Conference represent a 
common position and reflect the genuine desire of 
the Arab countries to achieve a balanced and 
realistic settlement in the interest of all the 
countries in the area. It is now up to Israel to 
respond in a positive manner to that approach and 
finally to alter its per¬ception of security for 
itself as consisting of continuous confrontation 
with its neighbors.
8.	Concerning the substance of a 
comprehensive settlement of the Middle East 
conflict, I wish to repeat that we consider the 
following as indispensable ingredients of a 
lasting and just solution: withdrawal of Israel 
from all the Arab territories occupied since 
1967, including A1 Quds Al Sharif; recognition of 
the inalienable rights of the Palestinian people, 
including their right to establish an independent 
State in their own territory; the participation 
of the Palestine l iberation Organization [PLO] 
as the legitimate representative of the 
Palestinian people in all peace negotiations, on 
an equal footing with the other interested 
parties in the conflict; the right of every State 
in the region to live within secure and 
recognized boundaries; and the maintenance of the 
Arab and Islamic character of the Holy City of Al 
Quds Al Sharif.
9.	The war which has been going on between 
Iraq and the Islamic Republic of Iran for the 
past two years is a source of profound distress. 
From the very outset, we have felt deep anxiety 
over the disastrous conflict between two 
neighbouring Muslim countries. That war not only 
is detrimental to the interests of those two 
countries but also has grave implications for the 
security and stability of the entire Middle East.
10.	We are saddened by the fact that various 
peace efforts have so far been of no avail. 
Turkey will continue to take an active part in 
the endeavors of the Islamic Peace Committee and 
persevere in its efforts to support them as an 
immediate neighbor of the two countries. We wish 
on this occasion to renew our appeal to both Iraq 
and Iran to put an end to the bloodshed and to 
embark with determination on the road of peace 
and reconciliation.
11.	The dramatic developments in the Middle 
East cannot cloud our concern over the plight of 
Afghanistan. The valiant Afghan people continue 
to be deprived of their right to 
self-determination and remain under foreign 
military occupation. We greatly appreciate the 
efforts of the Secretary-General towards a 
negotiated settlement. Such a settlement should 
restore to the Afghan people their right to self- 
determination and lead to the withdrawal of 
foreign troops from the country.
12.	We realize that refugees are a tremendous 
burden for countries of asylum. As a humanitarian 
measure, we have recently settled nearly 5,000 
refugees in Turkey. We have provided them a 
temporary home until they can return freely to 
their own country, if they so wish.
13.	In Africa we follow developments 
regarding Namibia with a mixture of anxiety and 
guarded optimism. As a founding member of the 
United Nations Council for Namibia, Turkey 
extends its unreserved support to the people of 
Namibia. We hope that on¬going negotiations for 
the independence of Namibia within the framework 
of United Nations resolutions will finally 
achieve their objective and thereby remove an 
important source of tension in the world. This 
would be a cause for rejoicing in an otherwise 
gloomy international scene.
14.	Another ray of hope comes from Cyprus. 
Once the source of dangerous tension, that island 
has been enjoying peace and stability for more 
than eight years. Although a settlement has not 
yet been reached, the two national communities 
are committed to a con¬tinuous negotiating 
process. As a result of the sustained efforts of 
the Secretary-General, the intercommunal talks 
are now proceeding within a comprehensive 
framework encompassing allaspects of the Cyprus 
problem. The encouraging course of the 
negotiations has further strengthened our 
conviction that inter¬communal talks represent 
the only method for resolv¬ing the issue.
15.	The two communities should now intensify 
their efforts to reshape their relations within a 
federal structure. They should concentrate their 
attention on dialogue. They should not be swayed 
by the counsel of those who would prefer a 
continuation of the con¬flict for their own 
selfish ends.
16.	Turkey remains firmly committed to the 
objective of a just and lasting settlement of the 
Cyprus question. We will continue to encourage 
the intercommunal talks under the auspices of the 
Secretary-General.
17.	The Kampuchean problem is another 
inter¬national issue which calls for an urgent 
solution. What is required is a political 
solution that would enable the people of that 
country to choose their government without 
coercion or intervention from outside. We should 
like to express the hope that the formation of 
the Coalition Government of Democratic Kampuchea 
is a step which will contribute to such an 
evolution. We greatly appreciate the efforts of 
the members of the Association of South-East 
Asian Nations [/1SE/4JV] to bring peace to 
Kampuchea and promote stability and prosperity in 
South-East Asia.
18.	I should like also to say a few words 
about the situation on the Korean peninsula. The 
division of Korea is certainly painful for all 
Koreans. We firmly believe that the reduction of 
tension on the peninsula and the creation of 
favorable conditions for a dialogue between the 
two parties concerned will contribute not only to 
the fulfillment of the national aspiration of the 
Korean people to unity but also to the 
maintenance of peace and stability in the region.
19.	The mounting terrorism and violence 
throughout the world is a cause for concern for 
the entire inter¬national community. some 
countries which have allowed their territory to 
be used for terrorist actions directed against 
other countries or have tolerated political and 
propaganda activities in support of such action 
are now becoming themselves the hunting grounds 
for all kinds of terrorism. That should increase 
the awareness that the need for international 
co-oper¬ation to curb this scourge is greater and 
more urgent than ever.
20.	One manifestation of international 
terrorism is the attacks directed against 
diplomatic representatives. The General Assembly 
resolutions on the protection of diplomatic and 
consular agents and premises represent an 
important step in initiating international 
co-operation in this field. We hope that it will 
be possible this year to devise more effective 
measures for the prevention and elimination of 
such acts of terror.
21.	Turkey has a special reason for feeling 
grave concern on this issue. Armenian terrorists 
have in recent years brutally assassinated more 
than 20 Turkish diplomats and officials. In the 
first week of August, Armenian terrorists 
launched an attack at Ankara airport in which 
nine people lost their lives and some 70 were 
wounded.
22.	 	An intensive propaganda campaign, 
based on blatant falsification and distortion of 
history, lies behind these vile acts of terror. 
The Armenian propaganda alleges that a great 
number of Armenians were massacred in Turkey 
during the First World War. It demands 
vindication for this contrived and imaginary 
martyrdom.
23.	No amount of propaganda and 
disinformation can alter historical truths or 
change political realities. After the First World 
War the Ottoman Empire collapsed and was replaced 
by a completely new State, the Turkish Republic. 
Many new States came into being on the territory 
of the Empire. But historical facts indicate that 
the assertions in Armenian propaganda are 
completely unfounded.
24.	Prior to the First World War, the 
Armenians were concentrated in Istanbul, the 
capital of the Ottoman Empire, and in the eastern 
provinces. In none of the areas where they lived 
did they constitute anything more than a small 
minority. The Armenians found themselves in a 
majority only in a region of the Caucasuswhere 
eventually they created a State which signed a 
peace treaty with Turkey recognizing the present 
borders and later joined the Union of Soviet 
Socialist Republics.
25.	Armenian extremists began to resort to 
violence in the early 1890s in a manner very 
reminiscent of the activities of their successors 
today. They caused the deaths of a large number 
of innocent people. The outbreak of the First 
World War marks the most important crisis in 
relations between Turks and Arme¬nians. The 
Tsarist Russian Government then instigated the 
rising of the Armenians against Ottoman rule in 
eastern Anatolia, by promising the establishment 
of an Armenian State. That was the signal which 
prompted the Armenian extremists to commit large- 
scale atrocities against the Turkish population 
in eastern Anatolia, as the Russian armies 
advanced. It was only after these massacres that 
the Ottoman Government decided to move the 
Armenian population out of range of the Russian 
invading forces in eastern Turkey to central 
Syria, which was at that time within the 
boundaries of the Ottoman State. Specific 
instruc¬tions were issued for the protection of 
the life and property of the deportees.
26.	Following those events, enormously 
exaggerated claims were put forward by Armenian 
propagandists. It was alleged that 1.5 million 
Armenians died. That is nonsense, since the total 
Armenian population in the Ottoman Empire did not 
exceed 1.2 million. Of that number, about half a 
million Armenians living in north¬east Turkey had 
moved to Russia at the outbreak of hostilities in 
the area. The deportees numbered approximately 
400,000. A sizeable number found their way to 
Europe and the United States, and about 100,000 
remained in Turkey after the war. There were of 
course Armenians as well as Turks who lost their 
lives during the war years. The number of Turks 
who died during that period was 2 million. Many 
of both communities died of cold, famine and 
disease and as a result of communal clashes upon 
the break¬down of law and order. Because 
Armenians collabor¬ated with invading Russian 
armies, many also died during military operations.
27.	Neither moral nor historical 
justification can be found for the callous and 
senseless Armenian terrorism. It reflects a 
shameful rejection of the human values which the 
civilized world is trying to uphold. Armenian 
propaganda and violence can achieve nothing more 
than a long list of innocent victims.
28.	Most of the support and aid that the 
protagonists of violence get from Armenian 
communities are obtained through extortion and 
intimidation. There is no doubt that the great 
majority of Armenians through¬out the world abhor 
the crimes committed by the fanatics among their 
ranks. The Armenians who continue to live in 
Turkey in full enjoyment of their rights and in 
complete harmony with Turks have condemned the 
acts of terror in the strongest terms. It is sad 
that some countries provide shelter and support 
to terrorists and encourage Armenian propaganda. 
These countries cannot disassociate themselves 
from the odious crimes being committed. At the 
same time, they are creating on their own 
territory an atmosphere propitious to the 
escalation of violence, which in the end can 
cause great harm to themselves.
29.	In the economic Held, it is becoming 
increas¬ingly evident that the world economy is 
under the most adverse economic, financial and 
political pres¬sures of the post-war period. High 
rates of inflation, low rates of growth and 
severe current-account imbalances are indeed the 
order of the day. The dif¬ficulties confronted 
seem to be not transitory but lasting, as a 
result of maladjustments that have accumulated 
over a number of years.
30.	Against the background of unstable and 
unpredictable economic conditions, many 
coun¬tries, particularly the industrialized 
countries, seem to be moving dangerously towards 
protectionism. Such a trend not only would be 
damaging to economic efficiency but also would 
diminish the prospects for economic growth.
31.	It would be deceptive to think that 
domestic economic problems can be resolved effectively 
while the international economic system is in 
turmoil. Indeed, the economies of rich and poor 
countries are so interlocked that only 
international co-operation can restore growth and 
development. However, as the troubles of the 
industrialized countries increase international 
co-operation tends to diminish and con¬cern for 
developing countries wanes. Unlike the last major 
recession, in the mid-1970s, when increased aid 
and private capital flows to developing nations 
helped to shield them from its worse effects, 
this time the developing countries are left to 
face the full brunt largely unassisted. 
Developing countries, particularly the deficit 
developing countries, need more time and 
resources to carry out structural adjustments in 
a way that will minimize the loss of output, 
employment and income.
32.	At no time has the economic 
interdependence among nations been more evident 
and at no time has there been greater need for 
the formulation of collec¬tive policies and 
reforms of established rules of conduct. 
Especially in the light of the current world 
recession, the formulation of a scheme for 
integrated development is indispensable.
33.	It is with this conviction that my 
Government supports the launching of the global 
negotiations in an effort to deal with 
international economic issues in a comprehensive 
way. Sectoral approaches have not been sufficient 
or effective. It must be remembered that, as the 
major issues in international economic relations 
are interlinked, they can be resolved only 
through interdependence.
34.	It is understandable that the developing 
coun¬tries are engaged in a process of extensive 
co-oper¬ation among themselves as well as in an 
effort to cope with many of the adverse effects 
of the deterior¬ating world economic conditions. 
We welcome the growing importance of South-South 
co-operation in this respect and believe that 
through such a process a: more meaningful 
dialogue could be established between the North 
and the South in dealing with the current 
inefficiencies and inadequacies of the world 
economic system.
35.	Turkey, which is geographically situated 
between two continents, has always found itself 
playing a role as a link between Europe, the 
Middle East and the Islamic world. Indeed, it has 
for centuries been the meeting place between East 
and West and North and South. These factors 
explain Turkey's multidimen¬sional relations, 
namely, its efforts to improve relations with the 
countries of the region, its membership in the 
Organization for Economic Co-operation and 
Development, its association with the European 
Community and, in particular, its expanding 
relations with the countries of the third world.
36.	Although Turkey has great economic 
potential, it is still a developing country 
facing all the typical problems challenging other 
developing countries. Like them, it has been 
adversely affected by the rapidly changing and 
deteriorating world economic conditions. Its 
economy has for some time been in a state of 
crisis. However, at the beginning of 1980 it 
embarked on a vigorous stabilization program with 
the support of international financial 
institutions. Daring steps have been taken, and I 
can say with confidence that the results have 
been promising.
37.	As can be seen, Turkey has done its part, 
as may have others, in good "housekeeping", and 
it will continue to do so with determination. The 
inter¬national community and its institutions as 
a whole must prepare themselves to respond to 
such positive adjustments- if we are to achieve 
any progress in finding effective ways of 
maintaining stable inter¬national economic 
relations in the interest of world peace and 
prosperity.
38.	One encouraging aspect of this session 
has been the impact upon all of us of the first 
report of the Secretary-General on the work of 
the Organization. He has put before us with 
clarity and perceptiveness the central issues the 
United Nations faces today. He has analyzed 
frankly and accurately the reasons preventing the 
Organization from fulfilling its basic mission of 
safeguarding peace and security and promoting international 
co-operation. We have been reminded appropriately 
of our duties and respon-sibilities. It is now 
incumbent upon us to reflect on the ideas of the 
Secretary-General and to come forward with 
renewed determination to transform the United 
Nations into an effective instrument of 
international peace and security and orient our 
bilateral and multilateral policies towards this 
objective.
